PUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


AMERICAN CHIROPRACTIC                     
ASSOCIATION, INCORPORATED, a non-
profit corporation; VIRGINIA
CHIROPRACTIC ASSOCIATION,
INCORPORATED; GEORGE W.
CHIRIKINIAN, D.C.; DOUGLAS M. COX,
D.C.; WILLIAM R. THEISIER, D.C.;
JOHN C. WILLIS, D.C.; JERRY R.
WILLIS, D.C.; SARAH ELIZABETH
ALLEN; LANA KAY BALL; MARGARET
BYRNE; ROGER DALTON; MARY SUE
DEAN; HARVIE LEE FRENCH, JR.;
PATRICIA HERMAN; CINDY
LINKENHOKER; SANDRA PHILLIPPI;
DARLENE REQUIZO; DAVID RUSSOTTO;
                                             No. 03-1675
GLORIA JEAN SMITH; LYNN D.
WAGNER; ANDREA WALLACE;
PATRICIA WHITTINGTON; BENIS D.
WOOD; RICHARD D. WORLEY; DALE
DUKE YONTZ; DOUGLAS F. AMBROSE;
GEORGE C. MCCLELLAND; JAMES M.
PORTER; LARRY L. STINE; WENDY
HOLDEN WILLIS; STEVEN W. YATES;
KEVIN J. WESTBY; GREGORY WALTER;
JEFFERSON K. TEASS,
                 Plaintiffs-Appellants,
                  v.
                                          
2          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE


TRIGON HEALTHCARE, INCORPORATED;      
TRIGON INSURANCE COMPANY; TRIGON
ADMINISTRATORS; MID-SOUTH
INSURANCE COMPANY; TRIGON
HEALTH AND LIFE INSURANCE
COMPANY,
             Defendants-Appellees,    
                and
BLUE CROSS AND BLUE SHIELD
ASSOCIATION,
                       Defendant.
                                      
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                          (CA-00-113-1)

                      Argued: February 24, 2004

                        Decided: May 6, 2004

     Before WILLIAMS and MICHAEL, Circuit Judges, and
     William D. QUARLES, Jr., United States District Judge
       for the District of Maryland, sitting by designation.



Affirmed by published opinion. Judge Williams wrote the opinion, in
which Judge Michael and Judge Quarles joined.


                             COUNSEL

ARGUED: George P. McAndrews, MCANDREWS, HELD & MAL-
LOY, LTD., Chicago, Illinois, for Appellants. Howard Feller, Bryan
Alan Fratkin, MCGUIREWOODS, L.L.P., Richmond, Virginia, for
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                   3
Appellees. ON BRIEF: Steven J. Hampton, Patrick J. Arnold, Jr.,
Peter J. McAndrews, Ronald A. Dicerbo, MCANDREWS, HELD &
MALLOY, LTD., Chicago, Illinois; William G. Shields, THORSEN
& SCHER, Richmond, Virginia, for Appellants.



                               OPINION

WILLIAMS, Circuit Judge:

   In this appeal, we consider whether Trigon Healthcare, Virginia’s
largest for-profit health insurance company, and its affiliated compa-
nies (collectively, Trigon),1 were engaged in an anticompetitive con-
spiracy with medical doctors and medical associations whose purpose
was to harm chiropractors. American Chiropractic2 filed this eight
count complaint alleging violations of federal antitrust laws, the
Racketeer Influenced and Corrupt Organizations Act (RICO), and
various state laws, claiming that Trigon and the medical doctors and
associations were engaged in a conspiracy that used Trigon’s reim-
bursement policies and treatment guidelines to limit severely the flow
of insurance dollars to chiropractors and steer those monies toward
medical doctors. Trigon argues that no conspiracy exists, and that it
implemented its coverage policies unilaterally based on market supply
and demand. The district court agreed with Trigon, dismissing two
counts of the complaint for failure to state a claim and disposing of
the remaining counts by granting Trigon’s motion for summary judg-
ment. Although we apply different reasoning than the district court in
some areas, we affirm its disposition of the case in favor of Trigon.

  1
     Trigon Healthcare was recently purchased by Anthem Healthcare, an
Indiana based health insurance company. To be consistent with the dis-
trict court’s usage and the factual record developed below, we refer to
the corporation as "Trigon."
   2
     We refer to the appellants, the American Chiropractic Association, the
Virginia Chiropractic Association, certain individual chiropractors and
some patients of individual chiropractors, collectively as "American Chi-
ropractic."
4           AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
                                    I.

   Trigon is a for-profit, publicly-traded health insurance company
located in Virginia. Trigon’s business consists of selling individual
and group healthcare benefit plans to its subscribers. Generally, these
healthcare benefit plans list the benefits and services covered by Tri-
gon under the plan and describe any services that are excluded from
the plan or are the subject of coverage limitations. Trigon makes a
network of healthcare providers, including medical doctors, hospitals,
pharmacies, chiropractors, and therapists, available to plan members
to provide the services covered under the plan. Trigon creates this net-
work of healthcare providers by entering into contracts with providers
who are willing to abide by Trigon’s terms and conditions, as set forth
in Trigon’s provider agreements. Simply put, "Trigon is essentially
purchasing services from the healthcare providers who agree to
become participating providers in Trigon’s [provider] networks."
(J.A. at 1344.) Trigon strives to offer "the best coverage at the lowest
possible cost," and it endeavors to pay "the lowest possible price" to
healthcare providers to ensure low-cost access for plan enrollees.
(J.A. at 1597, 4579.)

   Chiropractic medicine is "a non-pharmaceutical, nonsurgical sys-
tem of health care based on the self-healing capacity of the body"
with the aim of "removing irritants to the nervous system and restor-
ing proper function" to the nervous system. Dorland’s Medical Illus-
trated Dictionary 347 (30th ed. 2003). Chiropractic treatment most
commonly involves spinal manipulations3 to relieve musculoskeletal
complaints. Id. Trigon has provided coverage for chiropractic services
since the 1980’s, and Trigon "acknowledge[s] that chiropractic care
has a health effect, a positive health effect when rendered appropri-
ately."4 (J.A. at 4186.)
    3
     Spinal manipulation is defined by the Agency for Health Care Policy
and Research, a division of the U.S. Department of Health and Human
Services, as "manual therapy in which loads are applied to the spine
using short or long lever methods." (J.A. at 5507.)
   4
     The use of chiropractors by Trigon’s plan enrollees has increased sub-
stantially since Trigon began covering chiropractic care. For instance, in
1996 only 26,275 plan enrollees received spinal manipulation treatment
              AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE               5
   Despite Trigon’s coverage of chiropractic services, and the fact that
chiropractic medicine is, as the district court noted, a "recognized
branch of the healing arts," see American Chiropractic Association v.
Trigon Healthcare, Inc., 258 F. Supp. 2d 461, 463 (W.D. Va. 2003),
there is a history of animus from medical doctors and insurers aimed
at chiropractors. Beginning in 1962, the American Medical Associa-
tion (AMA), aided by the National Association of Blue Shield Plans,5
began a "lengthy, systematic, successful, and unlawful" national
group boycott aimed at destroying chiropractic medicine. Wilk v. Am.
Medical Ass’n., 895 F.2d 352, 371 (7th Cir. 1990). As the Seventh
Circuit explained:

    In 1963 the AMA formed its Committee on Quackery
    ("Committee"). The Committee worked diligently to elimi-
    nate chiropractic. A primary method to achieve this goal
    was to make it unethical for medical physicians to profes-
    sionally associate with chiropractors. Under former Princi-
    ple 3, it was unethical for medical physicians to associate
    with "unscientific practitioners." In 1966, the AMA’s House
    of Delegates passed a resolution labelling chiropractic an
    unscientific cult.

Id. at 356.

   Beginning in 1977, the AMA slowly began to phase out its boycott
of chiropractors, and the Seventh Circuit adopted the Wilk district
court’s finding that the boycott became dormant in 1980 when Princi-
ple 3 was revised.6 Id. at 356, 374. Although Trigon is a licensee of

from chiropractors, but that number jumped to 74,477 by 2001. The
number of chiropractic providers in Trigon’s network rose from 513 to
961 during the same time span, and now almost 90% of chiropractors in
the Commonwealth of Virginia are in Trigon’s provider network. In
addition, the total amount of payments from Trigon to chiropractors rose
from $12,380,737 in 1996 to $21,510,503 in 2001.
   5
     This organization is now called Blue Cross & Blue Shield Association
of America.
   6
     Although the Seventh Circuit recognized that the boycott ended in
1980, it affirmed a grant of injunctive relief against the American Medi-
cal Association because some of its actions in 1983 "indicated the
AMA’s likelihood of returning to its old (anti-chiropractic) ways." Wilk
v. Am. Medical Ass’n., 895 F.2d 352, 367 (7th Cir. 1990).
6           AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
Blue Cross & Blue Shield Association of America, there is no record
evidence connecting Trigon to this boycott.

   American Chiropractic, however, asserts that medical doctors con-
tinue to harbor animosity toward chiropractors and have entered into
an anticompetitive conspiracy with Trigon to harm chiropractors.
American Chiropractic contends that medical doctors and their medi-
cal associations have conspired with Trigon to limit the usage of chi-
ropractors by Trigon’s plan enrollees and to restrain severely the
reimbursement paid to chiropractors for services rendered to plan
enrollees. The ultimate goal of this conspiracy, American Chiroprac-
tic argues, is to shift insurance dollars away from chiropractors
toward medical doctors and harm the business of chiropractors.

   In response to this perceived anticompetitive conspiracy, American
Chiropractic brought this action in the United States District Court for
the Western District of Virginia on August 18, 2000. American Chiro-
practic’s eight-count complaint alleged that Trigon7 conspired with
medical doctors and medical associations to restrain interstate trade
in violation of § 1 of the Sherman Antitrust Act, 15 U.S.C.A. § 1
(West 1997) (count one); attempted to monopolize the market for
treatment of neuromusculoskeletal conditions in violation of § 2 of
the Sherman Act, 15 U.S.C.A. § 2 (West 1997) (count two); engaged
in a pattern of racketeering activity in violation of the Racketeer
Influenced and Corrupt Organizations Act, 18 U.S.C.A. § 1962 (West
2000) (count three); tortiously interfered with the business enterprise
of chiropractors in violations of state common law (count four); con-
spired to injure chiropractors in their trade or practice in violation of
Va. Code Ann. § 18.2-499 (Michie 1996) (count five); committed
state common law breach of contract (count six) and conspiracy
(count seven); and violated Va. Code Ann. §§ 38.2-2203, 38.2-3408,
38.2-4221, and 38.2-4312(E) (Michie 2002), referred to as the Vir-
ginia insurance equality laws (count eight). The district court exer-
cised supplemental jurisdiction over the state law claims pursuant to
28 U.S.C.A. § 1367 (West 1993).
    7
   The complaint initially named Blue Cross & Blue Shield of America
in addition to Trigon Healthcare, Inc. and its affiliated companies. Blue
Cross & Blue Shield of America was voluntarily dismissed as a defen-
dant by American Chiropractic.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                  7
   Trigon moved to dismiss the complaint in its entirety on October
13, 2000. The district court, on July 19, 2001, granted that motion in
part and dismissed American Chiropractic’s RICO (count three) and
Virginia insurance equality (count eight) claims for failure to state
claims. The district court held that the RICO claim was preempted by
the McCarran-Ferguson Act and that the Virginia insurance equality
laws relied upon by American Chiropractic did not create private
causes of action.

   Following discovery, on August 13, 2002, Trigon filed a motion
for summary judgment on the remaining counts in the complaint.
American Chiropractic did not file a Rule 56(f) motion requesting fur-
ther discovery, but it did contest Trigon’s motion for summary judg-
ment. After the benefit of oral argument, the district court, on April
25, 2003, granted Trigon’s motion for summary judgment on the
remaining counts. As to counts one, five, and seven, the district court
found that the intracorporate immunity doctrine precluded any con-
spiracy between Trigon and the medical doctors that served on one of
its committees, the Managed Care Advisory Panel, and that American
Chiropractic had produced no other evidence of a conspiracy between
Trigon and the medical doctors or medical associations. As to Ameri-
can Chiropractic’s claim for monopolization (count two), the district
court granted summary judgment because Trigon did not possess
monopoly power in the relevant market. It also granted Trigon’s
motion for summary judgment as to American Chiropractic’s state
law claims for tortious interference (count four) and breach of con-
tract (count six). American Chiropractic noted a timely appeal of the
district court’s rulings, and we have jurisdiction under 28 U.S.C.A.
§ 1291.

   On appeal, American Chiropractic argues: (1) that the district court
erred in holding the intracorporate immunity doctrine applies to this
case; (2) that the district court erred in holding that there was insuffi-
cient evidence of a conspiracy between Trigon and the medical asso-
ciations to withstand summary judgment; (3) that the district court
erred in granting summary judgment on the tortious interference
claim; (4) that the district court erred in dismissing the Virginia insur-
ance equality claim; (5) that the district court erred in dismissing the
RICO claim as preempted by the McCarran-Ferguson Act; and (6)
8           AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
that the district court abused its discretion in conducting discovery.8
We address each contention in turn.

                                    II.

                     Counts One, Five, and Seven

                       (The Conspiracy Counts)

   American Chiropractic first contends that the district court erred in
finding that the intracorporate immunity doctrine barred the possibil-
ity of a conspiracy between Trigon and its Managed Care Advisory
Panel (MCAP) and in granting summary judgment on American Chi-
ropractic’s claim under §1 of the Sherman Act and its state law con-
spiracy claims.9 We review the grant of summary judgment de novo,
viewing the facts in the light most favorable to the non-moving party.
See Figgie Int’l, Inc. v. Destileria Serralles, Inc., 190 F.3d 252, 255
(4th Cir. 1999). Summary judgment is appropriate "if the pleadings,
depositions, answers to interrogatories, and admissions on file,
together with the affidavits, if any, show that there is no genuine issue
as to any material fact and that the moving party is entitled to a judg-
ment as a matter of law." Fed. R. Civ. P. 56(c).

   Under its Section 1 claim, American Chiropractic alleged that Tri-
gon and its MCAP, a committee established by Trigon, created false
referral guidelines meant to limit the usage of chiropractors for the
treatment of lower back pain and, accordingly, to keep insurance
reimbursement monies away from chiropractors. Trigon established
the MCAP, composed of six Trigon employees and nine independent
    8
    We note that American Chiropractic does not appeal the district
court’s grant of summary judgment on its § 2 Sherman Act claim (count
two) or the state law breach of contract claim (count six).
  9
    Because the state law conspiracy claims follow the same analysis as
the § 1 claim, we do not address them separately. See Va. Vermiculite,
Ltd. v. Historic Green Springs, Inc., 307 F.3d 277, 284 (4th Cir. 2002)
(noting that the Virginia Civil Conspiracy Act does not create liability
absent a violation of the federal antitrust laws); Fox v. Deese, 362 S.E.2d
699, 708 (Va. 1987) (adopting intracorporate immunity doctrine for Vir-
ginia conspiracy laws).
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                 9
                                                            10
medical doctors appointed by professional organizations, to "obtain
input and advice from medical doctors on clinical issues such as qual-
ity control initiatives." (J.A. at 1348.) The MCAP "was formed and
appointed by officers and employees of Trigon." (J.A. at 1352.) Dr.
Lawrence Colley, Trigon’s Vice President for Corporate Medical Pol-
icy during the relevant time period, also served as a member of the
MCAP. It is undisputed that the MCAP was never given information
regarding specific payment policies and that it lacked any decision-
making authority.

   American Chiropractic points to the MCAP’s approval, in October
1995, of Trigon’s practice guideline, titled "Managing Low Back
Problems in Adults" (the Low Back Guideline), as evidence of an
anticompetitive conspiracy between the members of the MCAP and
Trigon. (J.A. at 6119.) This Low Back Guideline was drafted as an
informative practice guideline for physicians. The Guideline also did
not bear any relation to Trigon’s coverage and reimbursement poli-
cies. (J.A. at 1539-40.) The Low Back Guideline was written by Tri-
gon’s employees, not the MCAP, and was issued in response to a
lengthy study by the Agency for Health Care Policy and Research
(AHCPR), a division of the U.S. Department of Health and Human
Services.

   The AHCPR study was titled "Acute Low Back Problems in
Adults" and was accompanied by a reference guide for treating low
back pain. The study recommended spinal manipulation "in place of
medication or a shorter trial [of manipulation] if combined with
NSAIDS"11 for the treatment of low back pain. (J.A. at 5653.) The
AHCPR study defined "manipulation" as "manual therapy in which
loads are applied to the spine using short or long lever methods." (J.A.
at 5507.) This definition of manipulation referred to the procedure
rendered primarily by chiropractors, as opposed to medical doctors.
One medical journal, the Annals of Internal Medicine, stated in July
   10
      These organizations include the Virginia Society of Internal Medi-
cine, the Medical Society of Virginia, the American College of Physi-
cians, the University of Virginia School of Medicine, the Eastern
Virginia Medical School and other medical organizations.
   11
      NSAIDs is an abbreviation for non-steroidal anti-inflammatory drugs
such as aspirin and ibuprofen.
10          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
1998 that "the [AHCPR] recently made history when it concluded that
spinal manipulative treatment is the most effective and cost-effective
treatment for acute low back pain." (J.A. at 4984.) American Chiro-
practic argues that this AHCPR study "was a boon to chiropractors
and a setback for medical doctors." (Appellant’s Br. at 22.)

   Trigon intended its under ten page Low Back Guideline to be "a
shortened and user-friendly format" of the over one-hundred and fifty
page AHCPR study for health care providers. (J.A. at 1538.) The Low
Back Guideline stated that it was "adapted from the [AHCPR] and . . .
approved and endorsed by Trigon’s Managed Care Advisory Panel."
(J.A. at 6123.) The MCAP considered the Low Back Guideline,
alongside two other practice guidelines, on October 25, 1995. During
that meeting, one of the medical doctors on the MCAP asked if the
guidelines the MCAP was considering were meant to be referral
guidelines. Dr. Colley told them that the guidelines were referral guide-
lines.12 The MCAP then adopted and approved the Low Back Guide-
line without making or suggesting any changes to it.

   American Chiropractic argues that the Low Back Guidelines are
false and misleading in two principal ways. First, the Low Back
Guideline provided that "[a] short trial of manipulation may be as
effective as NSAIDs." (J.A. at 6120.) American Chiropractic con-
tends that the AHCPR guideline stands for the proposition that manip-
ulation is more effective than NSAIDs. Second, the Low Back
Guideline did not define the term "manipulation." According to
American Chiropractic, the absence of this definition meant that the
Low Back Guideline deterred primary care physicians from referring
patients to chiropractors because it failed to identify manipulation
practiced by chiropractors as the specific type of manipulation recom-
mended. Dr. Scott Haldeman, one of American Chiropractic’s experts
and a member of the AHCPR panel, opined that "[b]y omitting the
AHCPR’s definition of manipulation, Trigon and its Managed Care
  12
    It is unclear whether Dr. Colley was stating that the Low Back
Guideline was a referral guideline, or if he was referencing one of the
other guidelines before the Managed Care Advisory Panel. Because this
fact does not affect our analysis on American Chiropractic’s Section 1
claim, we will assume that Dr. Colley was referencing the Low Back
Guideline.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                 11
Advisory Panel materially altered the recommendations of the
AHCPR." (J.A. at 5672.) Because of this omission, according to Dr.
Haldeman, Trigon’s guidelines would "deprive patients of the benefit
from spinal manipulation as practiced by doctors of chiropractic, and
. . . deprive doctors of chiropractic of the opportunity to treat those
patients." (J.A. at 5672.)

   The district court was not persuaded by American Chiropractic’s
argument, and held that, under the intracorporate immunity doctrine,
Trigon was legally incapable of conspiring with the MCAP. Addition-
ally, the district court then found that American Chiropractic had
failed to adduce sufficient evidence of a conspiracy between Trigon
and the medical associations who appointed individuals to the MCAP
to survive summary judgment. On appeal, American Chiropractic
argues that the intracorporate immunity doctrine does not apply,
either because the medical doctors on the MCAP lacked a unity of
interest with Trigon or because the independent personal stake excep-
tion to the doctrine should apply. American Chiropractic also con-
tends that it has produced direct evidence of a conspiracy among
Trigon and the medical doctors on the MCAP and the medical associ-
ations that appointed those doctors.

                                   A.

   We consider first American Chiropractic’s argument that Trigon
conspired with the medical doctors who served on the MCAP.13 Sec-
tion 1 of the Sherman Act provides, in relevant part, that "[e]very
contract, combination in the form of trust or otherwise, or conspiracy,
in restraint of trade or commerce among the several States, or with
foreign nations, is declared to be illegal." 15 U.S.C.A. § 1. Thus, to
establish a § 1 violation, a plaintiff must show: "(1) a contract, combi-
nation or conspiracy; (2) that imposed an unreasonable restraint of
trade." Dickson v. Microsoft Corp., 309 F.3d 193, 202 (4th Cir. 2002).
"It is incontestable that ‘concerted action’ in restraint of trade lies at
the heart of a Sherman Act section 1 violation." Va. Vermiculite, Ltd.
v. Historic Green Springs, Inc., 307 F.3d 277, 280 (4th Cir. 2002). In
other words, § 1 "does not reach conduct that is wholly unilateral."
  13
   American Chiropractic did not argue that Trigon conspired with its
own employees serving on the MCAP.
12            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
Copperweld Corp. v. Independence Tube Corp., 467 U.S. 752, 768
(1984) (internal quotation marks omitted).

  "Proof of concerted action requires evidence of a relationship
between at least two legally distinct persons or entities." Oksanen v.
Page Memorial Hosp., 945 F.2d 696, 702 (4th Cir. 1991) (en banc).
Thus,

       it is perfectly plain that an internal ‘agreement’ to imple-
       ment a single, unitary firm’s policies does not raise the anti-
       trust dangers that § 1 was designed to police. The officers
       of a single firm are not separate economic actors pursuing
       separate economic interests, so agreements among them do
       not suddenly bring together economic power that was previ-
       ously pursuing divergent goals.

Copperweld, 467 U.S. at 769. Moreover, "§ 1 is not violated by the
internally coordinated conduct of a corporation and one of its unincor-
porated divisions." Id. at 770. "For similar reasons, the coordinated
activity of a parent and its wholly owned subsidiary must be viewed
as that of a single enterprise for purposes of § 1 of the Sherman Act."
Id. at 771. Accordingly, the Supreme Court has held that a parent and
its wholly owned subsidiary are legally "incapable of conspiring with
each other for purposes of § 1 of the Sherman Act." Id. at 777. The
Court in Copperweld noted further that "a parent and a wholly owned
subsidiary always have a ‘unity of purpose or a common design’" so
the law’s concern with a sudden joining of independent interests is
not present in such a case. Id. at 771 (emphasis added).

   We have applied this "intracorporate immunity" doctrine articu-
lated in Copperweld to hold that a hospital lacked the capacity to con-
spire with its peer review committee for purposes of § 1. See
Oksanen, 945 F.2d at 706.14 The plaintiff in Oksanen, a doctor, con-
tended that the hospital conspired with its peer review committee,
  14
     A lawsuit alleging a conspiracy between a hospital and its peer
review committee currently would be barred under the Health Care Qual-
ity Improvement Act of 1986. 42 U.S.C.A. §§ 11101-11152 (West 1995
& Supp. 2003). That Act was passed after the filing of Oksanen’s lawsuit
and was not made retroactive to pending cases.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                 13
composed of staff physicians at the hospital, to limit and then revoke
his staff privileges. Although the hospital and its medical staff were
"legally separate entities," we held that the intracorporate immunity
doctrine applied, explaining that "we must examine the substance,
rather than the form, of the relationship between the hospital and the
medical staff during the peer review process." Id. at 703. We con-
cluded that the hospital and the doctors on the peer review committee
possessed a unity of interest: improving the quality of patient care.
"Like a corporation delegating authority to its officers, the [hospital]
delegated peer review decisionmaking in the first instance to the med-
ical staff." Id. at 703. Thus, "[i]n effect, the medical staff was working
as the [hospital’s] agent." Id.; see also Detrick v. Panalpina, Inc.,108
F.3d 529, 544 (4th Cir. 1997) ("The intracorporate immunity doctrine
provides that a conspiracy can not exist between the agents of a cor-
poration and the corporation itself."); ePlus Technology v. Aboud, 313
F.3d 166, 179 (4th Cir. 2002) ("[A]cts of corporate agents are acts of
the corporation itself, and corporate employees cannot conspire with
each other or with the corporation."). Moreover, the hospital "retained
ultimate responsibility for all of the hospital’s credentialing deci-
sions." Oksanen, 945 F.2d at 704. The hospital’s "ultimate control
over peer review decisions enable[d] it to employ peer review to pur-
sue its interests." Id. Finally, we questioned whether hospitals pos-
sessed any economic motive for conspiring with some medical
doctors to exclude others from the staff: "[i]f a physician is qualified
and does not disrupt the hospital’s operations, it is in the hospital’s
interest to include, not exclude, that physician." Id.; see also P.
Areeda and H. Hovenkamp, Antitrust Law ¶ 1471b (1999 Supp.).

   We have continued to recognize the existence of one narrow excep-
tion to the intracorporate immunity doctrine — the independent per-
sonal stake exception. In Greenville Pub. Co. v. Daily Reflector, Inc.,
496 F.2d 391 (4th Cir. 1974), we held that an exception to the intra-
corporate immunity doctrine "may be justified when the officer has
an independent personal stake in achieving the corporation’s illegal
objective." Id. at 399. We declined an invitation to apply the excep-
tion in Oksanen because the peer review committee lacked the ability
to bind the hospital. "If the officer cannot cause a restraint to be
imposed and his firm would have taken the action anyway, then any
independent interest is largely irrelevant to antitrust analysis."
Oksanen, 945 F.2d at 705. Put differently, "[t]o give advice when
14          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
asked by the decisionmaker is not equivalent to being the decision-
maker itself." Pennsylvania Dental Ass’n. v. Medical Serv. Ass’n.,
745 F.2d 248, 259 (3d Cir. 1984).

   Applying this reasoning here, we agree with the district court that,
under the intracorporate immunity doctrine, Trigon lacked the legal
capacity to conspire with the medical doctors on the MCAP. Ameri-
can Chiropractic argues that because the medical doctors on the
MCAP do not share a unity of interest with Trigon, the MCAP cannot
be considered a corporate agent of Trigon. A similar argument was
raised and rejected in Oksanen. There, the plaintiff had alleged that
the medical doctors on the peer review committee did not have a unity
of interest with the hospital because the medical doctors would act in
their own best interest, not the best interest of the hospital. As men-
tioned above, we found that the medical doctors, in their role as mem-
bers of the peer review committee, had a unity of interest with the
hospital: ensuring patient care. We believe that Oksanen’s reasoning
is not only instructive but persuasive here.

   American Chiropractic is undoubtedly correct that medical doctors
and insurance companies do not, generally speaking, share a unity of
interest. That, however, is not the correct inquiry in cases applying the
intracorporate immunity doctrine. Instead, we look to whether the
medical doctors, in their role as members of the MCAP, share a unity
of interest with Trigon that makes them corporate agents of Trigon.
We believe that they do.

   Because Trigon established the MCAP to offer input on clinical
issues faced by Trigon, the individual medical doctors, in their role
as members of the MCAP, shared the same interest as Trigon:
addressing clinical issues in a manner that would best serve its con-
sumers, the plan enrollees. The MCAP is without question a corporate
agent of Trigon, chaired by a Trigon employee, and we believe that
the intracorporate immunity doctrine applies to its actions. The deci-
sion to consult with doctors on the MCAP does not "represent the
sudden joining of economic forces that section one is designed to
deter and penalize." Oksanen, 945 F.2d at 703. By creating the
MCAP, Trigon did not bring together independent economic forces.
Instead, Trigon had "ultimate control" over the MCAP’s actions and
was able to employ the MCAP to pursue its interests. In fact, we are
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE              15
presented with even stronger reasons for applying the doctrine here
than we were in Oksanen because, in Oksanen, the peer review com-
mittee and the hospital were legally distinct entities. The MCAP is not
legally distinct from Trigon.

   American Chiropractic’s argument paints with too broad a brush,
and would, in effect, undercut much of the rationale of the intracor-
porate immunity doctrine by focusing on form over substance. Penal-
izing "coordinated conduct simply because a corporation delegated
certain responsibilities to autonomous units might well discourage
corporations from creating divisions with their presumed benefits."
Copperweld, 467 U.S. at 771. "Far from being a competitor with [Tri-
gon], the [MCAP] was in fact a natural component of [Trigon’s] man-
agement structure. " Oksanen, 945 F.2d at 703.

   Moreover, the independent personal stake exception does not apply
because the MCAP did not have the power to bind Trigon; it only
made non-binding recommendations and endorsed materials already
composed by Trigon employees. In fact, the MCAP did not even rec-
ommend changes to the Low Back Guideline. While the MCAP’s seal
of approval was important to Trigon from a business perspective
because it allowed Trigon to market various publications as approved
by a panel of medical doctors, American Chiropractic has made no
showing that the MCAP itself could rewrite any part of such a publi-
cation and make Trigon issue those rewritten publications. The ulti-
mate decision as to the contents of any document before the MCAP
always rested with Trigon, and, accordingly, the independent personal
stake exception cannot apply. See id. at 705.

   Thus, we agree with the district court that Trigon lacked the capac-
ity to conspire, within the meaning of § 1, with its corporate agent,
the MCAP or its members.

                                  B.

   American Chiropractic next argues, assuming that the MCAP did
not conspire with Trigon, that the medical associations who placed
their members on the MCAP conspired with Trigon to publish the
allegedly misleading guidelines and to implement several coverage
policies aimed at limiting the usage and reimbursement of chiroprac-
16          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
tic services. As discussed above, to establish a § 1 violation, a plain-
tiff must show: "(1) a contract, combination, or conspiracy, (2) that
imposed an unreasonable restraint of trade." Dickson, 309 F.3d at
202. A plaintiff can offer direct or circumstantial evidence to prove
concerted action. Monsanto Co. v. Spray-Rite Serv. Corp., 465 U.S.
752, 774 (1984). American Chiropractic argues on appeal that it pro-
vided direct evidence of this conspiracy, in the form of the minutes
from the MCAP meeting where the MCAP approved the Low Back
Guideline, and the Low Back Guideline itself. These minutes and the
Low Back Guideline, American Chiropractic alleges, represent direct
evidence of a conspiracy orchestrated between the medical associa-
tions and Trigon. Additionally, American Chiropractic argues that it
presented direct evidence that Trigon and the medical associations
conspired to implement two other coverage policies with the intent to
harm chiropractors — a $500 cap on spinal manipulations and a
reduced reimbursement rate for chiropractors and other limited
license providers.

   In 1988, Trigon instituted a $500 yearly reimbursement cap on spi-
nal manipulations, regardless of "what type of provider renders the
services." (J.A. at 5345.) Although this $500 reimbursement cap is
facially neutral, in that it does not target a specific provider, neither
side disputes that chiropractors are the main providers of spinal
manipulations. One chiropractor testified that no other insurance com-
pany had a cap as harsh as Trigon’s, and that a "majority" of insur-
ance companies did not use a hard coverage cap on spinal
manipulations. (J.A. at 7900, 7903-04.) This $500 annual coverage
limit on spinal manipulations has remained in place since 1988.

   In 1996, Trigon lowered the reimbursement rate for limited-license
practitioners,15 including chiropractors, to 60% (from 70%) of that
received by fully-licensed practitioners performing the same proce-
dure. As explained by Trigon, "the marketplace for third party health-
care coverage is extremely competitive and our customers are
extremely price sensitive," making the lower reimbursement rate "ap-
propriate and reasonable." (J.A. at 4636, 6337.)
  15
    Limited-license providers are defined by Trigon to include chiroprac-
tors, speech therapists, occupational therapists and physical therapists.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                  17
   American Chiropractic argues that both of these policies resulted
from a conspiracy between Trigon and the medical associations. The
$500 annual cap, American Chiropractic asserts, was implemented
with the purpose of limiting the utilization of chiropractic services,
while the lower reimbursement rate was intended to shift insurance
dollars from chiropractors to medical doctors. American Chiropractic
argues that, because Trigon recognizes that chiropractic care is effec-
tive and inexpensive, policies like these that have an adverse effect
on chiropractic care are direct evidence that Trigon is not making an
independent economic judgment but rather conspiring to harm chiro-
practors.

   "[A]ntitrust law limits the range of permissible inferences from
ambiguous evidence in a § 1 case." Matsushita Elec. Indus. Co., Ltd.
v. Zenith Radio Corp., 475 U.S. 574, 588 (1986). Direct evidence is
extremely rare in antitrust cases and is usually referred to as the
"smoking gun." InterVest, Inc. v. Bloomberg, L.P., 340 F.3d 144, 159
(3d Cir. 2003). We agree with the Third Circuit that direct evidence
in this context is "explicit and requires no inferences to establish the
proposition or conclusion being asserted." Id. (quotation marks omit-
ted); see United Mine Workers of Am. v. Pennington, 381 U.S. 676,
720 (1965) (Goldberg, J., dissenting) ("Only rarely will there be direct
evidence of an express agreement" in conspiracy cases). American
Chiropractic’s offering falls far short of this standard. At most, the
MCAP meeting shows contact between two independent economic
actors, but "mere contacts and communications, or the mere opportu-
nity to conspire, among antitrust defendants is insufficient evidence
[of] an anticompetitive conspiracy." Cooper v. Forsyth County Hosp.
Auth., 789 F.2d 278, 281 (4th Cir. 1986). The two coverage policies
are also not direct evidence of a conspiracy because both require the
rather large inferential leap that Trigon drafted and implemented the
policies only after reaching an agreement with medical doctors and
associations.

  Furthermore, as the district court explained,16 American Chiroprac-
  16
    American Chiropractic also limited its arguments to direct evidence
of a conspiracy before the district court, but that court found that Ameri-
can Chiropractic offered no direct evidence of a conspiracy and instead
analyzed whether there was circumstantial evidence of a conspiracy.
18          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
tic has not entered sufficient indirect evidence of a conspiracy to harm
chiropractors. It is undisputed that use of chiropractic treatment by
Trigon subscribers has substantially increased since the Low Back
Guideline was issued in 1996. See supra note 4. Since 1996, the
amount of money paid to chiropractors by Trigon has also risen sub-
stantially, from approximately $12 million dollars to over $21 million
in 2001. The reimbursement policies about which American Chiro-
practic complains are facially neutral policies that admittedly have an
effect on chiropractors. There is, however, no evidence of an effort
by Trigon to harm chiropractors apart from these facially neutral
reimbursement policies and the Low Back Guideline, and, more
importantly, American Chiropractic has failed to show that either the
reimbursement policies or the Low Back Guideline was the result of
an antitrust conspiracy. They have pointed to no evidence that Trigon
conspired with any entity in forming its policies. In fact, the only evi-
dence in the record is that all of the actions in dispute were taken uni-
laterally by Trigon employees. In the face of Trigon’s affidavits that
it acted unilaterally, American Chiropractic needed more to create a
genuine issue of material fact.

   Moreover, American Chiropractic has not explained why Trigon
would, as an economic matter, attempt to exclude chiropractors from
its provider network or dissuade patients from the use of chiropractic
services if chiropractic care is more cost-effective than other medical
care. As the district court ably explained, see Trigon Healthcare, 258
F. Supp. 2d at 466-67, this alleged conspiracy does not make eco-
nomic sense from Trigon’s perspective. We agree with the district
court that, "as a profit-seeking corporation, [Trigon] had no economic
motive to prevent referrals to chiropractors." Id. at 466.

   Accordingly, we affirm the district court’s grant of summary judg-
ment on American Chiropractic’s claim under § 1 of the Sherman Act
(count one) and its state law conspiracy claims (counts five and seven).17
  17
    Because we find that American Chiropractic failed to prove the exis-
tence of an anticompetitive conspiracy, we do not consider whether
American Chiropractic entered sufficient evidence that Trigon and the
medical associations and medical doctors implemented unreasonable
restraints on trade.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                 19
                                   III.

                              Count Four

                        (Tortious Interference)

   American Chiropractic next challenges the grant of summary judg-
ment in favor of Trigon on its state law claim for tortious interference.
We review the grant of summary judgment de novo. Figgie Int’l, 190
F.3d at 255. Virginia law permits recovery for such claims where a
party can show "(1) the existence of a business relationship or expec-
tancy, with a probability of future economic benefit to plaintiff; (2)
the defendant’s knowledge of the relationship or expectancy; (3) a
reasonable certainty that absent defendant’s intentional misconduct,
plaintiff would have continued in the relationship or realized the
expectancy; and (4) damages to plaintiff." Commercial Bus. Sys., Inc.
v. Halifax Corp., 484 S.E.2d 892, 896 (Va. 1997) (quotation marks
omitted). "[P]roof of the existence of the first and third elements of
the tort must meet an objective test," and "mere proof of a plaintiff’s
belief and hope that a business relationship will continue is inade-
quate to sustain the cause of action." Id. at 897. Instead, a plaintiff
must "establish a probability of future economic benefit, not a mere
possibility." Id. (emphasis added). When a plaintiff is alleging that a
third party has interfered with a business expectancy rather than with
an actual contract, the plaintiff must "show that the defendant inter-
fered by employing improper methods." Peterson v. Cooley, 142 F.3d
181, 186 (4th Cir. 1998). Improper methods are "those means that are
illegal or independently tortious, such as violations of statutes, regula-
tions, or recognized common-law rules." Duggin v. Adams, 360
S.E.2d 832, 836 (Va. 1987).

   Under this count, American Chiropractic argues that the $500
annual coverage cap on spinal manipulations tortiously interfered
with the chiropractors’ business expectancy that their patients would
continue to seek treatment from them. This argument fails because
American Chiropractic has not shown a business expectancy with a
probability of future economic benefit. Virginia law requires objec-
tive proof of a probability of future economic benefit, not just a hope
or a belief that a business relationship will continue. American Chiro-
practic admitted that patients have the ability and the right to termi-
20          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
nate their relationship at any time, and it has not introduced any
evidence showing more than a hope or belief that, generally speaking,
patients would continue seeking treatment from chiropractors. The
chiropractors never had written contracts with their patients, and some
patients unilaterally terminated their treatment relationships with the
chiropractors. Because American Chiropractic failed to show that it
has an objective, valid business expectancy with a probability of
future economic benefit, the district court was correct to grant sum-
mary judgment to Trigon on this count.18

                                   IV.

                              Count Eight

                (Virginia Insurance Equality Statutes)

   American Chiropractic also argues that the district court erred in
dismissing its claim under the Virginia insurance equality laws for
failure to state a claim. We review the dismissal of a complaint under
Federal Rule of Civil Procedure 12(b)(6) de novo. Ostrzenski v. Sei-
gel, 177 F.3d 245, 251 (4th Cir. 1999). On appeal from an order
granting a Rule 12(b)(6) motion to dismiss, this court accepts as true
the facts as alleged in the complaint, views them in the light most
favorable to the plaintiff, and recognizes that dismissal is inappropri-
ate "unless it appears to a certainty that the plaintiff would be entitled
to no relief under any state of facts which could be proved in support
of his claim." Mylan Lab., Inc. v. Matkari, 7 F.3d 1130, 1134 n.4 (4th
Cir. 1993); see Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)
(explaining that dismissal for failure to state a claim is proper "only
if it is clear that no relief could be granted under any set of facts that
could be proved consistent with the allegations").

   In its complaint, American Chiropractic alleged that Trigon vio-
lated Virginia’s insurance equality laws, found in Va. Code Ann.
§§ 38.2-2203, 38.2-3408, 38.2-4221, and 38.2-4312(E), because Tri-
  18
    Because we conclude that American Chiropractic lacked a valid busi-
ness expectancy, we do not address the district court’s alternative ground
for granting summary on this claim — that Trigon did not use improper
means in interfering with the chiropractors’ alleged business expectancy.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                 21
gon implemented reimbursement and utilization restrictions targeted
only at chiropractors, not medical doctors. The district court found
that none of these statutory provisions created private rights of action
on their face and declined to read a private right of action into the sec-
tions.

   As a preliminary note, §§ 38.2-2203, 38.2-4221 and 38.2-4312 do
not apply to Trigon’s business, so American Chiropractic cannot state
a claim under those code sections. Section 38.2-2203 deals with "bod-
ily injury liability insurance"; § 38.2-4221 applies to non-stock corpo-
rations; and § 38.2-4312(E) applies to health maintenance
organizations. Trigon is a for-profit stock corporation that operates in
the field of accident and sickness insurance. Thus, by their clear
terms, these statutory provisions do not apply to Trigon’s business
decisions.

   The issue is thus, whether § 38.2-3408, which applies to accident
and sickness insurance companies, creates a private cause of action.
For the following reasons, we hold that Virginia would not recognize
a private cause of action under this code section. The section reads,
in relevant part, "[i]f an accident and sickness insurance policy pro-
vides reimbursement for any service that may be legally performed by
a person licensed in this Commonwealth as a chiropractor . . . reim-
bursement under the policy shall not be denied because the service is
rendered by the licensed practitioner." Va. Code Ann. § 38.2-3408.
The code section itself does not include an enforcement mechanism,
but § 38.2-200 explains that the "[State Corporation] Commission is
charged with the execution of all laws relating to insurance and insur-
ers." Va. Code Ann. § 38.2-200. Section 38.2-221 grants the Commis-
sion the power to levy and enforce penalties against insurers for
violations of the insurance code. Va. Code Ann. § 38.2-221. That sec-
tion, however, also states that the "power and authority conferred
upon the Commission by this section shall be in addition to and not
in substitution for the power and authority conferred upon the courts
by general law to impose civil penalties for violations of the laws of
this Commonwealth." Va. Code Ann. § 38.2-221.

   We have previously stated that "federal courts should be reluctant
to read private rights of action into state laws where state courts and
state legislatures have not done so. Without clear and specific evi-
22          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
dence of legislative intent, the creation of a private right of action by
a federal court abrogates both the prerogatives of the political
branches and the obvious authority of states to sculpt the content of
state law." A & E Supply Co. v. Nationwide Mut. Fire Ins. Co., 798
F.2d 669, 674 (4th Cir. 1986). Applying this test, we held that the Vir-
ginia Unfair Trade Practices Act (UTPA) did not create a private
cause of action because it lacked explicit language creating such an
action. The Virginia UTPA contained a statutory provision similar to
§ 38.2-221,19 and we explained that it "[did] not create any new rights
of action but instead preserve[d] any existing right of action that an
injured person may have against a wrongdoer." Id. at 674 n.5. We
have found no Virginia cases since A & E Supply that call this under-
standing into question.

   Like the Virginia UTPA, § 38.2-3408 does not create a private
right of action because it does not contain any specific statutory lan-
guage creating such an action. The existence of § 38.2-221 does not
evince a legislative intent to create private rights of action under the
insurance code. Rather, as we explained in A & E Supply, that statu-
tory provision only leaves in place pre-existing statutory and
common-law rights of action.

  Accordingly, the district court was correct in dismissing American
Chiropractic’s claim under the Virginia insurance equality laws.

                                    V.

                              Count Three

                                 (RICO)

  American Chiropractic’s final contention of error relating to the
substantive holdings of the district court is that the district court erred
  19
    The provision at issue in A & E Supply read that "no order of the
Commission under this article shall in any way relieve or absolve any
person affected by such order from any liability under any other laws of
this Commonwealth." A & E Supply Co. v. Nationwide Mut. Fire Ins.
Co., 798 F.2d 669, 674 n.5 (4th Cir. 1986) (quoting Va. Code Ann.
§ 38.1-57.1)).
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE               23
in finding that its RICO claim was preempted by the McCarran-
Ferguson Act and dismissing that claim pursuant to Rule 12(b)(6).20
As stated above, we review de novo a complaint for failure to state
a claim and "take all allegations as admitted and examine whether the
plaintiff can prove any set of facts that would entitle him to relief."
Anderson v. Found. for Advancement, Educ. and Employment of Am.
Indians, 155 F.3d 500, 505 (4th Cir. 1998). "Federal ‘notice’ pleading
standards require that the complaint be read liberally in favor of the
plaintiff." Id. For the reasons that follow, we agree that American
Chiropractic’s claim is not preempted by the McCarran-Ferguson Act,
but nonetheless affirm the district court’s dismissal of this count
because American Chiropractic failed to allege a claim for mail fraud
or wire fraud and, accordingly, failed to state a claim for a RICO vio-
lation.

                                  A.

   The McCarran-Ferguson Act provides that "[n]o Act of Congress
shall be construed to invalidate, impair, or supersede any law enacted
by any State for the purpose of regulating the business of insurance."
15 U.S.C.A. § 1012(b) (West 1997). The McCarran-Ferguson Act
does not apply to federal laws that are specifically targeted at the
business of insurance. Id. Trigon argues that applying RICO to Amer-
ican Chiropractic’s claims would invalidate, impair or supersede Vir-
ginia’s insurance code, found at Title 38.2 of the Code of Virginia.
For a federal law to be preempted by McCarran-Ferguson: (1) the
state law in question must be enacted for the purpose of regulating the
business of insurance; (2) the federal law must not be specifically
related to the business of insurance; and (3) the federal law must
invalidate, impair or supersede the state law in question. Humana,
Inc. v. Forsyth, 525 U.S. 299, 307 (1999). The second factor is easily
satisfied because the Supreme Court has held that "RICO is not a law
that specifically relates to the business of insurance." Humana, 525
U.S. at 307 (quotation marks omitted). Thus, we are left to decide
whether Title 38.2 is a law enacted for the purpose of regulating the
  20
    As discussed infra, in its RICO claim, American Chiropractic alleged
that Trigon engaged in a pattern of racketeering activity including mail
fraud, wire fraud, and extortion.
24          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
business of insurance and, if so, whether RICO impairs, invalidates
or supersedes its operation.

   We have little difficulty concluding that Title 38.2 is a set of laws
enacted for the purpose of regulating the business of insurance. The
Supreme Court has stated that "[s]tatutes aimed at protecting or regu-
lating this relationship [between insurer and insured], directly or indi-
rectly are laws regulating the ‘business of insurance.’" SEC v. Nat’l
Securities, Inc., 393 U.S. 453, 460 (1969). "[T]he focus of McCarran-
Ferguson is upon the relationship between the insurance company and
its policyholders . . . ." United States Dep’t of Treasury v. Fabe, 508
U.S. 491, 501 (1993). Accordingly, the McCarran-Ferguson Act
encompasses "laws that possess the ‘end, intention, or aim’ of adjust-
ing, managing, or controlling the business of insurance." Id. at 505.
Applying these standards, Title 38.2 of the Code of Virginia, specifi-
cally §§ 38.2-200, 38.2-221 and 38.2-3408 at issue here, is a set of
laws enacted for the purpose of regulating the business of insurance.
Title 38.2 is limited to insurance companies and creates a comprehen-
sive network of statutory provisions aimed at controlling and manag-
ing the business of insurance. For instance, § 38.2-3408, by requiring
insurers to provide reimbursement for all providers of covered ser-
vices, helps to manage the relationship between the policyholder and
the insurance company by ensuring that if a particular service is cov-
ered by an insurance company, the policyholder can seek treatment
from any provider able to perform that service.

   Accordingly, we next must decide whether allowing a RICO claim
to proceed against an insurance company would "invalidate, impair,
or supersede" Virginia’s insurance code. The Supreme Court recently
considered a similar question: whether RICO invalidated, impaired or
superseded Nevada’s laws regulating insurance. Humana, 525 U.S. at
307. In Humana, the Court defined "invalidate" as "to render ineffec-
tive, generally without providing a replacement rule or law," and "su-
persede" as "to displace (and thus render ineffective) while providing
a substitute rule." Id. Using these definitions, it is clear that, as in
Humana, RICO’s application would neither "invalidate" nor "super-
sede" Virginia law.21
  21
    The district court relied heavily on Ambrose v. Blue Cross & Blue
Shield of Va., Inc., 891 F. Supp. 1153 (E.D. Va. 1995), aff’d 95 F.3d 41
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                25
   Thus, the key question, as in Humana, is whether RICO’s applica-
tion to Trigon’s alleged conduct would "impair" Virginia’s law. In
holding that RICO did not impair Nevada’s law, the Supreme Court
stated that

    When federal law does not directly conflict with state regu-
    lation, and when application of the federal law would not
    frustrate any declared state policy or interfere with a State’s
    administrative regime, the McCarran-Ferguson Act does not
    preclude its application.

Id. at 310. The only difference between the Nevada laws considered
in Humana and the Virginia laws at issue in this case is that the
Nevada laws explicitly provided for a private right of action, whereas
the Virginia laws, as discussed supra, Part IV, do not. The district
court found this difference dispositive, holding that application of
RICO would convert Virginia’s system of public redress into a federal
system of private redress and thus that RICO would impair, invali-
date, and supersede Virginia law. Am. Chiropractic Ass’n, 258 F.
Supp. 2d at 735. We disagree.

   Instead, we agree with the Tenth Circuit’s resolution of this issue
in Bancoklahoma Mortgage Corp. v. Capital Title Co., 194 F.3d 1089
(10th Cir. 1999). The Missouri insurance laws at issue in that case,
like the Virginia insurance laws at issue here, did not provide for a
private right of action. The court nonetheless concluded that Humana
compelled a holding that the RICO claims were not barred by the
McCarran-Ferguson Act. Id. at 1099. The court held

    RICO "advances" Missouri’s "interest in combating insur-
    ance fraud" and "does not frustrate any articulated [Mis-
    souri] policy." Although Missouri does not provide a private
    cause of action under its [insurance laws], it does allow
    causes of action under other state law. See Mo. Rev. Stat.

(4th Cir. 1996) (unpublished per curiam opinion). Because Ambrose was
decided before the Supreme Court’s decision in Humana, Inc. v. Forsyth,
525 U.S. 299 (1999), and because the district court in Ambrose applied
different definitions for the statutory terms than did the Humana Court,
that decision is not helpful to our decision today.
26           AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
       § 375.944(4) (1991). Therefore, the McCarran-Ferguson Act
       does not bar [the] RICO claims.

Id. (quoting Humana, 525 U.S. at 314); see also Humana, 525 U.S.
at 312 ("Moreover, the [Nevada] Act is not hermetically sealed; it
does not exclude application of other state laws, statutory or deci-
sional."); Sabo v. Metropolitan Life Ins. Co., 137 F.3d 185 (3d Cir.
1998) (holding that RICO does not impair a state insurance law that
permits private rights of action under other state laws). But see
LaBarre v. Credit Acceptance Corp., 175 F.3d 640 (8th Cir. 1999)
(holding that the lack of a private right of action in the state insurance
laws was dispositive without considering whether the statute at issue
permitted the application of other state laws to the conduct of insur-
ers).

   RICO furthers Virginia’s interest in policing insurance fraud and
misconduct and does not frustrate any declared state policy. Although
RICO’s damage provisions are admittedly more severe than many
state laws, RICO does not interfere with Virginia’s administrative
scheme. Moreover, as discussed in Part IV, although Virginia’s insur-
ance laws do not create private rights of action, § 38.2-221 allows for
other state laws to apply to the conduct of insurers.22 Va. Code Ann.
§ 38.2-221 (The "power and authority conferred upon the Commis-
sion by this section shall be in addition to and not in substitution for
the power and authority conferred upon the courts by general law to
impose civil penalties for violations of the laws of this Common-
wealth."). We agree with the Tenth Circuit that in such a situation,
Humana compels a conclusion that American Chiropractic’s RICO
claim was not barred by the McCarran-Ferguson Act.

                                   B.

  Although we disagree with the reasoning of the district court, we
can affirm the dismissal of the complaint "on any basis fairly sup-
ported by the record." Eisenberg v. Wachovia Bank, N.H., 301 F.3d
220, 222 (4th Cir. 2002). Perhaps anticipating our conclusion in Part
  22
    For example, in this case American Chiropractic asserted state law
claims for tortious interference with a business relationship, common law
and statutory conspiracy, and breach of contract.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                27
V.A., Trigon has argued in the alternative that we should affirm the
12(b)(6) dismissal of the RICO claim because American Chiropractic
has failed to state a claim under RICO. RICO provides, in pertinent
part, that "[i]t shall be unlawful for any person who has received any
income derived, directly or indirectly, from a pattern of racketeering
activity . . . to use or invest, directly or indirectly, any part of such
income, or the proceeds of such income . . . [in] the establishment or
operation of, any enterprise which is engaged in, or the activities of
which affect, interstate or foreign commerce." 18 U.S.C.A. § 1962(a).
"Any person injured in his business or property by reason of a viola-
tion of section 1962 of this chapter may sue . . . and shall recover
threefold the damages he sustains and the cost of the suit, including
a reasonable attorney’s fee." 18 U.S.C.A. § 1964(c).

   A plaintiff bringing a civil RICO action under § 1964(c) must ade-
quately plead at least two predicate acts of racketeering that form a
"pattern of racketeering." 18 U.S.C.A. § 1961(5). Private civil RICO
suits may be brought regardless of whether the government chooses
to prosecute the criminal RICO violation. Sedima, S.P.R.L. v. Imrex
Co., Inc., 473 U.S. 479, 493 (1985). Here, American Chiropractic’s
complaint stated that Trigon committed mail fraud, wire fraud, and
extortion.23 All three qualify as "racketeering activity," see 18
U.S.C.A. § 1961(1), but Trigon contends that American Chiropractic
cannot state a claim for any of those predicate acts.

   We consider first the alleged mail and wire fraud. The federal mail
and wire fraud statutes prohibit the use of the mails or interstate wires
in furtherance of schemes to defraud. 18 U.S.C.A. §§ 1341, 1343
(West 2000). For the government to obtain a conviction for mail or
wire fraud it must prove (1) a scheme disclosing an intent to defraud;
and (2) the use, respectively, of the mails or interstate wires in fur-
therance of the scheme. See Chisolm v. Transouth Fin. Corp., 95 F.3d
331, 336 (4th Cir. 1996). In a prosecution for mail or wire fraud, the
government is not required to show reliance on any misrepresentation.
  23
    American Chiropractic also alleged the predicate act of securities
fraud in its complaint, but it did not pursue that claim because Trigon
previously had not been convicted of securities fraud, as required by 18
U.S.C.A. § 1964(c) (West 2000).
28          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
   To recover civil RICO damages, however, an individual must also
allege that he was injured "by reason of" the pattern of racketeering
activity. Id.; see also 18 U.S.C.A. § 1964(c). To meet this burden with
respect to mail fraud and wire fraud, a plaintiff must "plausibly allege
both that [he] detrimentally relied in some way on the fraudulent
mailing [or wire] . . . and that the mailing [or wire] was a proximate
cause of the alleged injury to [his] business or property." Chisolm, 95
F.3d at 337 (emphasis added). The alleged fraud "must be a ‘classic’
one[,] . . . the plaintiff must have justifiably relied, to his detriment,
on the defendant’s material misrepresentation." Id. American Chiro-
practic’s complaint states that Trigon committed mail and wire fraud
by representing, in its "Ancillary Professional Provider Agreement,"
that it reimburses healthcare providers pursuant to the Federal
Resource Based Relative Value Scale (RBRVS).24 The complaint
stated that chiropractors justifiably relied upon this alleged misrepre-
sentation in deciding to enter into provider agreements with Trigon
and that the chiropractors were injured because Trigon does not, in
fact, reimburse chiropractic services pursuant to the RBRVS.25 Trigon
entered the Ancillary Professional Provider Agreement in full to sup-
port its motion to dismiss.

    Although as a general rule extrinsic evidence should not be consid-
ered at the 12(b)(6) stage, we have held that when a defendant
attaches a document to its motion to dismiss, "a court may consider
it in determining whether to dismiss the complaint [if] it was integral
to and explicitly relied on in the complaint and [if] the plaintiffs do
not challenge its authenticity." Phillips v. LCI Int’l Inc., 190 F.3d 609,
618 (4th Cir. 1999); see also Parrino v. FHP, Inc., 146 F.3d 699, 705-
06 (9th Cir.1998). As the Third Circuit has explained
  24
      The RBRVS is the relative value scale used by Medicare in setting
its reimbursement rates for providers under that program.
   25
      At oral argument before this court, counsel for American Chiroprac-
tic also alleged that Trigon committed mail fraud by telling its plan
enrollees that healthcare providers were reimbursed in accordance with
Medicare rates. The district court previously had held that American Chi-
ropractic lacked standing to advance the claims of individual patients,
and American Chiropractic did not appeal that ruling. Thus, the argument
that Trigon committed mail fraud against its enrollees is not properly
before this court.
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE               29
    The rationale underlying this exception is that the primary
    problem raised by looking to documents outside the
    complaint—lack of notice to the plaintiff—is dissipated
    "[w]here plaintiff has actual notice . . . and has relied upon
    these documents in framing the complaint." What the rule
    seeks to prevent is the situation in which a plaintiff is able
    to maintain a claim of fraud by extracting an isolated state-
    ment from a document and placing it in the complaint, even
    though if the statement were examined in the full context of
    the document, it would be clear that the statement was not
    fraudulent.

In re Burlington Coat Factory Securities Litigation, 114 F.3d 1410,
1426 (3d Cir. 1997) (quotation marks omitted).

   As stated above, American Chiropractic explicitly referred to the
Ancillary Professional Provider Agreement, and its mail and wire
fraud claims are based on the alleged misrepresentation made in that
document. In addition, American Chiropractic does not contest the
authenticity of the documents. Accordingly, we can consider those
documents at the 12(b)(6) stage of the litigation.

   The Ancillary Professional Provider Agreement states, in part, that
"[m]ost Trigon fees are based upon external benchmarks of relative
value, for example, the [RBRVS]." (J.A. at 156.) Thus, American
Chiropractic alleges, Trigon has misled chiropractors into believing
that their reimbursement would be based upon Medicare’s reimburse-
ment system. In full, however, the Ancillary Professional Provider
Agreement states that

       Trigon’s fee schedules represent the maximum Allowable
    Charge for each covered service that corresponds to a sin-
    gle service code. The preponderance of valid service codes
    [are] from Current Procedural Terminology (CPT), HCFA
    Common Procedural Coding System (HCPCS), American
    Dental Association (ADA), or National Drug Codes (NDC).
    For covered services represented by a single code, the maxi-
    mum Allowable Charge is the fee schedule amount deter-
    mined by Trigon in its sole discretion or your usual charge
    for the service, whichever is less. Most Trigon fees are
30          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
     based upon external benchmarks or relative value, for
     example, the Federal Resource Based Relative Value Scale
     (RBRVS), Average Wholesale Price (AWP), American
     Society of Anesthesiologists (ASA), relative value and Med-
     icare’s laboratory and Durable Medical Equipment (DME)
     fees.

(J.A. at 156 (footnote omitted) (emphases added).)

   The Agreement comes with Trigon’s fee schedule attached. Rele-
vant here, Trigon’s fee schedule includes the maximum allowable
charge for the four service codes associated with spinal manipula-
tions. The fee schedule discloses that Trigon reimburses providers
who perform spinal manipulations the same amount regardless of how
many "regions" of the spine are manipulated. The RBRVS, however,
provides a higher reimbursement when more spinal regions are
manipulated. It is undisputed that Trigon began this reimbursement
practice in 1997.

   We conclude that American Chiropractic, as a matter of law, could
not justifiably rely on the statement that "most" Trigon fees are based
on the RBRVS for two reasons. First, the statement only provides that
"most" fees are based on the external benchmark of the RBRVS. The
term "most" indicates that some of Trigon’s reimbursement payments
were not based upon the RBRVS. Second, the remainder of the docu-
ment clearly explains that Trigon’s fee schedule represents the maxi-
mum allowable charge for a service. Moreover, the fee schedule
discloses that Trigon does not follow the RBRVS when reimbursing
for spinal manipulations. Because the fee schedule discloses that Tri-
gon does not reimburse for spinal manipulation services according to
the RBRVS, American Chiropractic could not have justifiably relied
on Trigon’s alleged misrepresentation that most of Trigon’s fees were
based on the RBRVS. Accordingly, American Chiropractic has failed
to plausibly allege that it justifiably relied on a misrepresentation by
Trigon.

   To withstand a motion to dismiss for failure to state a RICO claim,
a plaintiff must plausibly allege at least two predicate acts of racke-
teering. As noted above, American Chiropractic’s complaint alleged
three predicate acts — mail fraud, wire fraud, and extortion. Because
            AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                  31
we have held that American Chiropractic failed to state a claim for
mail or wire fraud, it has failed to allege at least two predicate acts
of racketeering, and we need not address whether it properly alleged
a claim of extortion.

   Although, in light of Humana, Inc v. Forsyth, American Chiroprac-
tic’s claim is not preempted by the McCarran-Ferguson Act, we
affirm the dismissal of this count because American Chiropractic
failed to state a claim for a RICO violation.

                                   VI.

   Finally, American Chiropractic argues that the district court abused
its discretion in handling discovery in this case by refusing to extend
the temporal scope of discovery to include events prior to 1996 and
by failing to lengthen discovery after Trigon turned over documents
relating to the MCAP in a tardy manner.26 "We afford substantial dis-
cretion to a district court in managing discovery and review discovery
rulings only for abuse of that discretion." United States ex rel. Becker
v. Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir.
2002), cert. denied, 123 S. Ct. 1929 (2003).

   Discovery commenced in September 2001, soon after the district
court addressed Trigon’s motion to dismiss, and the parties agreed in
writing to limit discovery requests to events occurring after January
1, 1996.27 Discovery lasted ten months, concluding on June 28, 2002.
  26
      American Chiropractic raises four other arguments relating to the
conduct of discovery. Those arguments are that the district court abused
its discretion by: (1) failing to require Trigon to produce the identity of
all medical doctors employed by Trigon; (2) refusing to compel Trigon
to turn over information regarding any service code that paid a lower
reimbursement amount to limited-license practitioners than to medical
doctors; (3) by refusing to compel Trigon to turn over more of Dr. Col-
ley’s file; and (4) by refusing to allow American Chiropractic to conduct
another Rule 30(b)(6) deposition. We have examined these issues care-
fully and conclude that they are without merit; thus, we affirm those rul-
ings as well.
   27
      The parties agreed that this time limit could be revised by negotia-
tions in good faith if American Chiropractic could show a valid basis for
requesting additional information.
32          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
On June 14, 2002, just prior to the close of discovery, Trigon turned
over documents relating to Dr. Colley and his involvement with the
MCAP. Trigon admitted that despite its efforts to locate the docu-
ments, they had been "overlooked" and offered to cure the late pro-
duction by allowing American Chiropractic to depose Dr. Colley after
the stated discovery deadline passed. Trigon also permitted American
Chiropractic to depose two representatives of medical societies with
members on the MCAP after the close of discovery.

   American Chiropractic’s first assertion is that the district court
abused its discretion by limiting the scope of discoverable materials
to those created after January 1, 1996. By doing so, American Chiro-
practic contends, the district court rendered American Chiropractic
unable to pursue key avenues of investigation in the case, including
the $500 coverage cap instituted in 1988 and the MCAP meeting from
October of 1995 where the Low Back Guideline was approved.
Unfortunately for American Chiropractic, this limitation was imposed
not by judicial fiat, but by the mutual agreement of the parties. The
record shows that American Chiropractic and Trigon agreed, in writ-
ing, to limit discovery to events arising after January 1, 1996 unless,
in good faith, a more expansive time period was necessary. American
Chiropractic failed to contact Trigon to discuss expanding the time
period and did not mention the limiting nature of the agreement to the
district court until June 18, 2002, a mere ten days before the close of
discovery. The district court found that expanding the time period to
events before January 1, 1996, would be "overly burdensome" to Tri-
gon and refused American Chiropractic’s invitation to do so. (J.A. at
1137.) We cannot say the district court abused its discretion by refus-
ing, at such a late date, to expand the scope of discovery beyond that
mutually agreed to by the parties.

   Next, American Chiropractic contends that the district court abused
its discretion by refusing to extend the end-date of discovery when
Trigon turned over documents relating to the Low Back Guideline
and the MCAP’s October 25, 1995 meeting just before the close of
discovery. Trigon does not dispute that it was dilatory in turning over
those particular documents; in a letter to American Chiropractic, it
admitted that "despite Trigon’s good faith efforts to produce all of the
relevant documents, these documents were not found and were over-
looked during the previous document productions. This was admit-
             AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE                   33
tedly a mistake by Trigon." (J.A. at 5296.) Despite this admitted
mistake, the district court denied American Chiropractic’s request for
more discovery and found that "any mistakes on Trigon’s part have
not caused prejudice." (J.A. at 1131.)

   While we are not sure that Trigon’s late production of these docu-
ments did not have the potential to cause prejudice, two factors lead
us to conclude that the district court did not abuse its discretion in
refusing to extend discovery. First, Trigon offered to cure the late pro-
duction by allowing American Chiropractic to conduct an additional
deposition of Dr. Colley after the close of discovery. Second, Trigon
allowed American Chiropractic to take depositions of two of the med-
ical societies with members on the MCAP after the close of discovery
as well.

   Additionally, if American Chiropractic felt that it had insufficient
time to conduct discovery given the late production of documents,
and/or that Trigon was not negotiating in good faith an agreement for
further discovery, it could have filed a Rule 56(f) motion in response
to Trigon’s motion for summary judgment.28 We have held that "[i]f
a party believes that more discovery is necessary for it to demonstrate
a genuine issue of material fact, the proper course is to file a Rule
56(f) affidavit." Harrods Ltd. v. Sixty Internet Domain Names, 302
F.3d 214, 244 (4th Cir. 2002). This American Chiropractic did not do.
In sum, we find that the district court did not abuse its discretion in
its discovery rulings.

                                    VII.

   In conclusion, we affirm the district court’s grant of summary judg-
ment on American Chiropractic’s § 1 Sherman Act claim, Virginia
civil and common law conspiracy claims, and tortious interference
claim. We also affirm the district court’s dismissal of American Chi-
ropractic’s claim under the Virginia insurance equality laws for fail-
  28
    Federal Rule of Civil Procedure 56(f) provides that "[s]hould it
appear from the affidavits of a party opposing [a summary judgment]
motion that the party cannot for reasons stated present by affidavits facts
essential to justify the party’s opposition, the court may . . . order a con-
tinuance to permit . . . discovery to be had."
34          AMERICAN CHIROPRACTIC v. TRIGON HEALTHCARE
ure to state a claim. Although we disagree with the district court’s
holding that American Chiropractic’s RICO claim is preempted by
the McCarran-Ferguson Act, we affirm the district court’s dismissal
of that claim because American Chiropractic has failed to state a
claim for a RICO violation. We also find that the district court’s dis-
covery rulings were not an abuse of discretion.

                                                          AFFIRMED